Citation Nr: 0123624	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a residual of pneumonia.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to May 
1952.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In a July 2000 decision, the Board denied the veteran's claim 
of entitlement to service connection for COPD, a right 
shoulder disability, and a left knee disability, on the basis 
that the issues were not well grounded.  The veteran 
subsequently appealed the case to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court).  By Order dated February 28, 2001, the Court vacated 
the Board's July 2000 decision, and remanded the matter to 
the Board for readjudication under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  A copy of the 
Court's order is included in the veteran's claims file.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the issue of entitlement to service connection 
for COPD, a right shoulder disability, and a left knee 
disability will be held in abeyance pending further 
development by the RO, as requested below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during "active military, 
naval, or air service."  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000).  Service connection may also be granted for any 
disorder diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

A review of the service medical records reveals a normal 
clinical evaluation of the respiratory system on enlistment 
examination in February 1951.  A photoflourographic chest 
examination later that month was negative.  A record dated 
the following week notes complaints of a mild sore throat, 
cough, fever, malaise, anorexia, and nausea.  A physical 
examination revealed high pitched inspiratory squeaks in the 
left mid lung fields, and definite diminished breath sounds 
at the left base.  The diagnostic impression was pneumonia, 
primary atypical.  The veteran was transferred to a U.S. 
Naval Hospital for further treatment.

A February 1951 hospital report notes a history of upper 
respiratory infection two months earlier.  A physical 
examination revealed that the chest was clear to percussion 
and auscultation.  The discharge diagnosis was upper 
respiratory infection.

A May 1952 separation examination report notes normal 
clinical evaluations of the upper and lower extremities.  The 
record reports mild bronchial asthma, which existed prior to 
service, and was not considered disabling.  A chest X-ray was 
normal.  According to a sick call report, the veteran 
received treatment for a cold later that month.

A June 1991 private medical record notes complaints of 
recurrent right shoulder pain over the previous two months.  
The veteran gave a "many year" history of intermittent 
right shoulder pain, which was aggravated by activities such 
as polishing his car.  He explained that he received a 
steroid injection in his right shoulder nine days earlier, 
and experienced a "pop" in the shoulder with increased pain 
after throwing a piece of wood underhand the following week.  
The veteran reported undergoing left knee surgeries for 
cartilage removal in 1972 and 1985.  The diagnostic 
impression was probable right rotator cuff tear with 
longstanding rotator cuff tendinitis/impingement.  A magnetic 
resonance imaging (MRI) study later that month showed 
findings consistent with a small tear of the rotator cuff 
with impingement from the overlying acromion and A-C 
(acromioclavicular) joint.

During a May 1998 VA orthopedic examination, the veteran 
reported that he fell on his right shoulder while doing 
karate in service.  He explained that he received local 
therapy for the injury at the infirmary, but continued to 
experience shoulder pain on certain motions since that time.  
In addition, he maintained that he injured his left knee in 
boot camp as a result of too many deep squatting exercises, 
and experienced left knee pain since that time.  The veteran 
reported that he injured his left knee when he slipped while 
working as a policeman in 1972, and underwent left knee 
surgery at that time.  He stated that additional left knee 
operations were performed in 1975 and 1985 due to 
"continuing problems," and he underwent a left knee 
arthroscopy after twisting his knee in 1996.  The veteran 
related that he continued to experience left knee pain with 
certain motions, especially climbing and descending stairs.  
X-rays of the right shoulder revealed early degenerative 
changes of the A-C joint and humoral head.  An X-ray study of 
the left knee showed minimal degenerative osteoarthritis with 
a small hypertrophic spur formation projecting from the 
patella.  The diagnostic impression was chronic right 
shoulder comfort following trauma with arthritic changes, and 
status-post surgical treatment of a left knee injury with 
persistent stiffness and chronic arthritis.

On VA respiratory examination in May 1998, the veteran 
reported that he was hospitalized for several days during 
service in 1951, for treatment of pneumonia.  He related that 
he recovered from the pneumonia with no "severe sequelae," 
but indicated that he experienced occasional wheezing since 
1952.  He stated that he began smoking cigarettes at age 10, 
and quit at age 45 in 1976.  The veteran explained that he 
often smoked two to three packs of cigarettes a day when he 
was employed as a police officer.  Chest X-rays revealed 
hyperaeration of the lung fields compatible with COPD.  The 
final assessment was status-post tobacco abuse with a 
moderate degree of COPD.

Based on this evidence, a June 1998 rating decision denied 
service connection for residuals of pneumonia, a right 
shoulder disability, and a left knee disability.  The veteran 
filed a notice of disagreement (NOD) with this decision in 
August 1998, and submitted a substantive appeal (Form 9) in 
October 1998, perfecting his appeal.  In the Form 9, the 
veteran maintained that while his service medical records 
show no treatment for right shoulder or left knee injuries, 
they occurred during his period of active duty.  He submitted 
a statement from his wife in support of his claim.

In a statement dated in September 1998, the veteran's wife 
reported that her husband told her that he fell and injured 
his right shoulder during training exercises in late 1951 or 
early 1952.  She stated that the veteran complained of mild 
to severe pain over the previous 46 years.

In August 1999, the RO continued the denial of the veteran's 
claims for service connection for residuals of pneumonia, a 
right shoulder disability, and a left knee disability.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding medical 
records.  It should be further noted that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Under the provisions of the VCAA, it appears that current VA 
examinations are required to ascertain the etiology of the 
veteran's COPD, right shoulder disability, and left knee 
disability.  Clearly, the current record is not sufficient to 
make a decision on the claim.  There is no competent medical 
evidence to link COPD, a right shoulder disability, or a left 
knee disability to service, and the veteran's lay assertions 
of medical causation are not competent to establish a 
relationship between service and the type of disabilities at 
issue here.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for COPD, a 
right shoulder disability, and a left 
knee disability that are not currently a 
part of the record.  The veteran 
specifically should identify the medical 
providers who treated his left knee in 
1972, 1975, 1985 and 1996.  After 
obtaining the appropriate authorization, 
the RO should attempt to obtain any such 
records that have not been previously 
obtained.  The RO is again advised that 
efforts to obtain VA medical records 
should continue until they are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  After the above development has been 
undertaken, the veteran should be 
afforded an examination by an 
appropriately qualified physician to 
determine the nature and etiology of any 
pulmonary disease found, including COPD.  
All indicated studies must be conducted.  
After the examination and review of the 
evidence in the claims folder, including 
service, private and VA medical records, 
the physician should express opinions as 
to the following:

(a)  What is the correct diagnostic 
classification of any current pulmonary 
disease found?

(b)  What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current pulmonary 
disease is causally related to a disease 
or injury in service?

In answering question (b) the physician 
should first indicate what his or her 
opinion would be assuming the correct 
history of the disability is whatever the 
physician ascertains from the record, 
including any statements from the veteran 
or other parties as to incidents or 
events in service and continuity of 
symptoms or treatment during and after 
service.  The physician may chose to deem 
such statements correct, even if those 
statements are not supported by or are 
even in conflict with contemporaneous 
medical records.  

In the alternative in answering (b), the 
physician should indicate what the 
opinion would be if the correct medical 
history was deemed to be only what is 
reflected in the actual contemporary 
treatment records from the period of 
service in 1951-52 and thereafter until 
the first diagnosis of a respiratory 
disability after service.  If those 
records, including any developed on 
remand, are negative for documented 
continuity of symptoms, the physician 
should assume that the correct history is 
that there was no continuity of symptoms 
following any reported respiratory 
disease or injury in service, 
notwithstanding any recollections to the 
contrary from lay parties or medical 
providers who do not support their 
recollections with contemporaneous 
records. 

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disabilities should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  The RO should schedule the veteran 
for an examination by an appropriately 
qualified physician to determine the 
nature and etiology of any current right 
shoulder and left knee disabilities.  All 
indicated studies must be conducted.  
After the examination and review of the 
evidence in the claims folder, including 
service, private and VA medical records, 
the physician should express opinions as 
to the following:

(a)  What is the correct diagnostic 
classification of any current right 
shoulder or left knee disabilities found?

(b)  What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current right shoulder 
or left knee disabilities are causally 
related to service or any incident or 
event in service?

In answering question (b) the physician 
should first indicate what his or her 
opinion would be assuming the correct 
history of the disability is whatever the 
physician ascertains from the record, 
including any statements from the veteran 
or other parties as to incidents or 
events in service and continuity of 
symptoms or treatment during and after 
service.  The physician may chose to deem 
such statements correct, even if those 
statements are not supported by or are 
even in conflict with contemporaneous 
medical records.  

In the alternative in answering (b), the 
physician should indicate what the 
opinion would be if the correct medical 
history was deemed to be only what is 
reflected in the actual contemporary 
treatment records from the period of 
service in 1951-52 and thereafter until 
the first diagnosis of a right shoulder 
or left knee disability after service.  
If those records, including any developed 
on remand, are negative for documented 
continuity of symptoms, the physician 
should assume that the correct history is 
that there was no continuity of symptoms 
following any reported right shoulder or 
left knee disease or injury in service, 
notwithstanding any recollections to the 
contrary from lay parties or medical 
providers who do not support their 
recollections with contemporaneous 
records.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disabilities should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination reports and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for COPD, a right 
shoulder disability, and a left knee 
disability.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a Supplemental 
Statement of the Case.  The applicable 
response time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


